Citation Nr: 0842015	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-28 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a low back 
injury with variation of lumbosacral joint area.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in June 2007.


FINDINGS OF FACT

1.  The RO denied the veteran service connection for 
residuals of a low back injury with variation of lumbosacral 
joint area in rating decisions issued in November 1974, 
December 1992, January 1993, August 1999, and November 2000.  
The veteran did not appeal these decisions, and they are 
final.

2.  None of the new evidence submitted subsequent to November 
2000 in support of the veteran's claim for service connection 
for residuals of a low back injury with variation of 
lumbosacral joint area is material.


CONCLUSIONS OF LAW

1.  The rating decisions issued in November 1974, December 
1992, January 1993, August 1999, and November 2000 that 
denied service connection for residuals of a low back injury 
with variation of lumbosacral joint area are final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2008).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for residuals of a low 
back injury with variation of lumbosacral joint area is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In claims to reopen, as in this case, VA must both notify the 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, VA is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.

In the present case, notice was initially provided to the 
veteran in October 2003, prior to the initial AOJ decision on 
his claim.  The Board acknowledges that this notice was not 
compliant with the notice requirements set forth above.  
Thus, in September 2007, the Board remanded for appropriate 
notice, which was sent to the veteran on September 19, 2007.  
After waiting an appropriate time for the veteran to reply, a 
Supplemental Statement of the Case was issued in July 2008.  
Thus, despite the late timing of compliant notice, the Board 
finds there is no prejudice to the veteran as he was afforded 
appropriate notice and subsequent adjudication of his claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
veteran appropriate notice and subsequent adjudication).

Moreover, he was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted evidence in connection with his 
claim, indicating he knew of the need to provide VA with 
information and evidence to support his claim.  

In addition, the veteran was provided notice in March 2006 
that a disability rating or an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, given the denial hereafter of the veteran's claim, 
any questions as to a disability rating or an effective date 
are moot.  Thus the Board finds that the veteran has not been 
prejudiced by VA's failure to provide earlier notice on these 
elements of his claim.

Finally, the Board finds that the purposes behind VA's notice 
requirements have been satisfied, and any error in this 
regard is harmless and nonprejudicial to the veteran.  The 
Board can, therefore, proceed with adjudication of the 
veteran's claim at this time.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008).  Since, 
as discussed below, the veteran has failed to submit new and 
material evidence to reopen his claim for service connection 
for residuals of a low back injury with variation of 
lumbosacral joint area, VA is not obligated to provide him 
with a medical examination.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The veteran's claim for service connection for residuals of a 
low back injury with variation of lumbosacral joint area was 
previously denied by the RO in rating decisions issued in 
November 1974, December 1992, January 1993, August 1999, and 
November 2000.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2008).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a Notice of Disagreement with the decision.  The decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with these rating decisions.  Therefore, they are final.  
38 U.S.C.A. § 7105 (West 2002).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  With claims to reopen filed on or 
after August 29, 2001, such as this one, "new" evidence is 
defined as evidence not previously submitted to agency 
decision makers and "material" evidence is evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2008).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The evidence received subsequent to the last final rating 
decision issued in November 2000 is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The new evidence received since November 2000 consists of the 
veteran's statements and testimony and VA and private 
treatment records.  The Board finds that this evidence is 
new, in that it was not previously of record;  however, it is 
not material.  

The private treatment records do not show any treatment for 
or diagnosis of a low back disorder.  VA treatment records 
merely show continued treatment for the veteran's current low 
back disorder.  There is nothing in this evidence that 
addresses the prior unestablished fact of whether a 
relationship exists between the veteran's current low back 
disability and any injury or disease incurred in service.  
Thus, this evidence is not material.

In his testimony, the veteran relates his current low back 
disorder to an injury in service.  As a lay person, however, 
the veteran is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (2008) (Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified, it is beyond his competence to 
offer a diagnosis or render an opinion as to medical 
etiology.  Thus, his testimony is not sufficient to 
constitute new and material evidence.

The Board, therefore, finds that new and material evidence 
has not been received to reopen the veteran's claim.  
Consequently, the veteran's claim to reopen for residuals of 
a low back injury with variation of lumbosacral joint area 
must be denied.


ORDER

New and material evidence has not been received, and the 
claim to reopen for service connection for residuals of a low 
back injury with variation of lumbosacral joint area is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


